Frankum, Judge.
1. The petition, as amended, sets forth a cause of action. The renewed general demurrer to the petition, as amended, is without merit.
2. “It is not a good assignment of error on a portion of the judge’s charge which states a correct principle of law applicable to the case, that some other correct and appropriate instruction was not given.” Jester v. State, 193 Ga. 202, 210 (17 SE2d 736). See Napper v. State, 200 Ga. 626 (38 SE2d 269); Currie v. State, 153 Ga. 178 (111 SE 727); Georgia Power Co. v. Chapman, 46 Ga. App. 582 (3) (168 SE 131); Maulding v. Atlanta Transit System, 101 Ga. App. 11 (112 SE2d 666). Special grounds 1, 2 and 5 of the motion for new trial, assigning error upon portions of the court’s charge to the jury, are defective under the rule pronounced in the above cited cases.
3. The question of comparative negligence was not raised by the pleadings in this case, and in the absence of a timely written request, it was not reversible error for the court to fail to charge upon the principles of law concerning comparative negligence, since the court did adequately instruct the jury on the question of negligence with respect to the plaintiff’s right to recover and the right of the defendant to have a verdict in his favor. Savannah Electric Co. v. Crawford, 130 Ga. 421 (60 SE 1056) ; City of Dalton v. Hill, 95 Ga. App. 797 (99 SE2d 169); City of Commerce v. Bradford, 94 Ga. App. 284 (94 SE2d 160). Special grounds 3 and 4 of the defendant’s motion for new trial are without merit.
4. The evidence authorized the verdict, and the general grounds of the defendant’s motion for new trial are without merit. Special ground 6 is not meritorious because it is nothing more than an amplification of the general grounds. The court did not err in overruling the defendant’s motion for new trial.

Judgment affirmed.


Nichols, P. J., and Jordan, J., concur.